TAFT, J.
This is an action of replevin, returnable in *316Rutland county. The writ was served at Rupert in Bennington county. It is provided in R. L., s. 1231, that when a writ of replevin for goods and chattels is issued, it “shall be returnable to the county court for the county in which the goods are detained.” The defendant moved to dismiss the action, for that it appears from the writ and officer’s return' that the property replevied was detained at Rupert in Bennington county, and that the action could.be commenced and prosecuted only in that county. It is alleged in the declaration that the detention of the mare replevied was at Pawlet in Rutland county. The return of the officer shows that the writ was served in Bennington county. If the mare was detained at Pawlet, and we must be governed in that respect by the declaration, the writ was properly made returnable in Rutland county. Property detained in one county may be sued for in replevin, and the writ served in another county, if the situs of the property in the meantime has been changed. Such seems to be the case under consideration. The motion to dismiss was properly overruled.

Judgment affirmed and cause remanded.